Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 11/03/2022.  These drawings are not acceptable.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “51” has been used to designate both a magnet array and a signal (dotted line) seemingly connected to the torque detector and an area in the sputtering chamber.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Applicant’s amendments to the claims have overcome the previously cited objections to the claims and thus the objections are withdrawn.
Claim Rejections - 35 USC § 112
Applicant’s amendments to the claims have overcome the previously cited rejections under 35 U.S.C. 112(b) and thus the rejections are withdrawn.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5-6 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 requires that the abnormality detector is configured to detect peeling off of the target from the coolant channel; however, the specification describes that “among the above-described detectors, the first temperature detector 64, the second temperature detector 65, and the torque detector 58 detect abnormality when the target 46 is peeled off from the channel forming portion 45 due to high temperature of the target 46” in paragraph 0033. Additionally, the specification only refers to “melting” but not “peeling” when discussing the current detector (e.g. paragraph 0046-0049). Therefore, there is not sufficient disclosure for using the current/voltage detector for detecting peeling of the target, as described in claims 5-6. For the purposes of examination, claims 5-6 will be considered to be detecting at least melting, peeling, or other abnormalities of the target.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (US 20020100680 A1) in view of Ishihara (JP H10130833 A).
Regarding claim 1, Yamamoto (US 20020100680 A1) teaches a sputtering apparatus 40 comprising a vacuum chamber 41 in which a substrate 42 is located and a target 10 is facing an inner surface of the vacuum chamber across from the substrate (para 0076; Fig. 2). Yamamoto also teaches a power source 44 for applying a power to the target, thus generating a plasma, sputtering the target, and forming thin film on the substrate (para 0079-0081; Fig. 2). Yamamoto also teaches a backing plate 1 (cooling channel portion) having a cooling medium flow passage 2 (channel of coolant) therein (para 0089-0090; Fig. 1), wherein the backing plate (cooling channel portion) is bonded (adhered) to the target by solder (adhesive layer) (para 0009, 0077). Yamamoto also teaches cooling the target to prevent the peeling of the target from the backing plate and melting of the target due to temperature rise of the target assembly (para 0027, 0045-0046, 0095), including the target and the adhesive layer.
Yamamoto fails to explicitly teach a gas supplier configured to supply a gas for generating plasma in the vacuum chamber or an abnormality detector configured to detect whether or not a peeling off of the target from the coolant channel has occurred.
	However, Ishihara (JP H10130833 A) teaches a torque detection means 6 (abnormality detector) for detecting that the torque required to rotate a magnet at a predetermined speed has decreased to a predetermined value due to torque decreases as the target erodes in order to determine when the target needs to be replaced such that an accident, such as sputtering of the magnet behind the target, is prevented (para 0012-0013, 0021-0022; Fig. 1). Ishihara also teaches that rotating the magnet allows for uniform target erosion, thus improving target utilization (para 0008). Yamamoto teaches a magnetic circuit 43 to generate a magnetic field on the surface of the target (para 0079; Fig. 2). Because Ishihara teaches that such rotatable magnets and torque detection means were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a rotatable magnet system with a torque detection means, as described by Ishihara, in the Yamamoto apparatus in order to improve target utilization and ensure the target is replaced regularly to prevent serious accidents with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)).
Ishihara also teaches a gas introduction means 4 for introducing a discharge gas for sputtering discharge into the space between the target and the substrate (para 0014; Fig. 1), wherein the discharge gas is ionized (para 0034). Yamamoto teaches ions in the plasma collide with the target to cause sputtering (para 0006). Because Ishihara teaches that such gas introduction means were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to introduce a sputtering gas into the chamber of Yamamoto through a gas introduction means with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)).
The combination of Yamamoto and Ishihara fails to explicitly teach the abnormality detector is configured to detect whether or not a peeling off of the target from the coolant channel portion has occurred. However, because the torque detection means of Ishihara is configured to detect when the torque decreases by comparing the torque to a reference value (Ishihara para 0029), the torque detection means would necessarily detect whether the target has peeled off of the backing plate (coolant channel portion) because the torque decreases after the target peels off (see instant specification para 0038).
	Regarding claim 7, the combination of Yamamoto and Ishihara teaches a magnet 3 (array) disposed on the back side of the target 2 to perform magnetron sputtering (Ishihara para 0004-0005; Fig. 1), a rotating (moving) mechanism 31 configured to rotate (move) the magnet array along the back surface of the target (Ishihara para 0005, 0016; Fig. 1), and a torque detection means 6 (load detector) configured to detect the target material remaining based upon the required torque (load) of the magnet rotation mechanism 31 (Ishihara para 0022-0028; Fig. 1).
	Regarding claim 8, the combination of Yamamoto and Ishihara teaches a calculation unit 62 (second storage) and comparison unit 63 (third detection mechanism) in the torque detection means 6 to store a calculation formula for calculating torque and to store reference torque values (storage configured to store parameters for the load) as well as compare measured torque at various times with a reference value to determine if the target life has expired (Ishihara para 0029-0031, 0035; Fig. 1). The aforementioned combination fails to explicitly teach that the third detection mechanism is configured to detect whether or not the peeling off has occurred. However, the comparison unit (third detection mechanism) would necessarily detect whether peeling off has occurred because the torque decreases after the target peels off (see instant specification para 0038).
Regarding claim 9, Yamamoto (US 20020100680 A1) teaches a sputtering apparatus 40 comprising a vacuum chamber 41 in which a substrate 42 is located and a target 10 is facing an inner surface of the vacuum chamber across from the substrate (para 0076; Fig. 2). Yamamoto also teaches a power source 44 for applying a power to the target, thus generating a plasma, sputtering the target, and forming thin film on the substrate (para 0079-0081; Fig. 2). Yamamoto also teaches a backing plate 1 (cooling channel portion) having a cooling medium flow passage 2 (channel of coolant) therein (para 0089-0090; Fig. 1), wherein the backing plate (cooling channel portion) is bonded (adhered) to the target by solder (adhesive layer) (para 0009, 0077). Yamamoto also teaches cooling the target to prevent the peeling of the target from the backing plate and melting of the target due to temperature rise of the target assembly (para 0027, 0045-0046, 0095), including the target and the adhesive layer.
Yamamoto fails to explicitly teach supplying a gas for generating plasma in the vacuum chamber using a gas supplier or detecting a peeling off of the target from the coolant channel portion.
However, Ishihara (JP H10130833 A) teaches a torque detection means 6 for detecting that the torque required to rotate a magnet at a predetermined speed has decreased to a predetermined value due to torque decreases as the target erodes in order to determine when the target needs to be replaced such that an accident, such as sputtering of the magnet behind the target, is prevented (para 0012-0013, 0021-0022; Fig. 1). Ishihara also teaches that rotating the magnet allows for uniform target erosion, thus improving target utilization (para 0008). Yamamoto teaches a magnetic circuit 43 to generate a magnetic field on the surface of the target (para 0079; Fig. 2). Because Ishihara teaches that such rotatable magnets and torque detection means were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a rotatable magnet system with a torque detection means, as described by Ishihara, in the Yamamoto apparatus in order to improve target utilization and ensure the target is replaced regularly to prevent serious accidents with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)).
Ishihara also teaches a gas introduction means 4 for introducing a discharge gas for sputtering discharge into the space between the target and the substrate (para 0014; Fig. 1), wherein the discharge gas is ionized (para 0034). Yamamoto teaches ions in the plasma collide with the target to cause sputtering (para 0006). Because Ishihara teaches that such gas introduction means were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to introduce a sputtering gas into the chamber of Yamamoto through a gas introduction means with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)).
The combination of Yamamoto and Ishihara fails to explicitly teach detecting a peeling off of the target from the coolant channel portion. However, because the torque detection means of Ishihara is configured to detect when the torque decreases by comparing the torque to a reference value (Ishihara para 0029), the torque detection means would necessarily detect a peeling off of the target from the backing plate (coolant channel portion) because the torque decreases after the target peels off (see instant specification para 0038).

Claim(s) 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (US 20020100680 A1) in view of Ishihara (JP H10130833 A), as applied to claim 1 above, and further in view of Oh (US 6113754 A).
	Regarding claim 2, the combination of Yamamoto and Ishihara fails to explicitly teach the abnormality detector includes a first temperature detector configured to detect a temperature of the coolant in a discharge path connected to the channel. However, Oh (US 6113754 A), in the analogous art of cooling a sputtering target, teaches a temperature detection device for detecting a supply temperature (81a) and a detection device for detecting a discharge temperature (81b) (first temperature detector) of a coolant supplied to the backing plate and comparing the inlet and outlet temperature difference to determine the desired supply temperature and supply time of the coolant (col 5 line 21-53, 60-67, col 6 line 1-7; Fig. 4).
Yamamoto teaches a cooling flow passage 2 with an inlet 6 and an outlet 7 passing through the backing plate to prevent excessive temperature rise (Abstract, 0089-0091; Fig. 3A). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add temperature detection devices, as described by Oh, to the inlet and outlet of the Yamamoto cooling flow passage to determine the desired supply temperature and supply time of the coolant to prevent excessive temperature rise.
The combination of Yamamoto, Ishihara, and Oh fails to explicitly teach that the first temperature detector is part of the abnormality detector configured to detect whether or not a peeling of the target from the coolant channel portion has occurred. However, the temperature detectors of Oh compare the difference between the inlet temperature and the outlet temperature (col 5 60-67, col 6 line 1-7) and the peeling of the target would necessarily cause a change in the temperature difference between the temperature detectors (see instant specification para 0034-0035) and therefore the peeling of the target would be detected by the temperature detectors.
	Regarding claim 3, the combination of Yamamoto, Ishihara, and Oh teaches a supply (second) temperature detector 81a and a discharge (first) temperature detector 82a (Oh col 5 line 21-53, 60-67, col 6 line 1-7; Fig. 4).
	Regarding claim 4, the combination of Yamamoto, Ishihara, and Oh teaches the difference between the temperatures of the coolant inlet and outlet (detection value obtained by first and second temperature detectors) is used to determine a desired supply temperature and time of the coolant (Oh col 5 line 21-53, 60-67, col 6 line 1-7; Fig. 4), thus inherently detecting whether or not peeling off has occurred because the peeling of the target would necessarily cause a change in the temperature difference between the temperature detectors (see instant specification para 0034-0035).
	
Claim(s) 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (US 20020100680 A1) in view of Ishihara (JP H10130833 A), as applied to claim 1 above, and further in view of Poole (US 20050236266 A1).
Regarding claim 5, the combination of Yamamoto and Ishihara fails to explicitly teach a parameter detector configured to detect a value of a current supplied to the target by the power supplier or a value of a voltage applied to the target by the power supplier. However, Poole (US 20050236266 A1), in the analogous art of sputtering, teaches monitoring the target voltage and current over time using a sensor box (parameter detector) and compares the data to reference values to detect potential problems with the sputtering target or indicate end of life (para 0005, 0008-0009, 0011-0012, 0025-0029). Because Poole teaches that such methods were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the sensor box of Poole in the Yamamoto apparatus to detect potential problems during the sputtering process with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)). The sensor box of Poole measures the current and voltage of the target every second and compares the values to set thresholds to determine of oddities are occurring (para 0039); therefore, because the current and voltage change in response to melting of the target (see instant specification para 0046-0047), the sensor box would inherently detect abnormalities caused by the temperature of the target, such as melting of the target.
	Regarding claim 6, the combination of Yamamoto, Ishihara, and Poole teaches a data acquisition box (first storage) for storing data (parameters) provided from the sensor box, which measures the current and voltage (parameters) every one second (different timings), and that the data (parameters) acquired are compared to set thresholds to determine if oddities (abnormalities) are occurring (Poole para 0032, 0039), which would necessarily detect abnormalities caused by the temperature of the target, such as melting of the target.

Response to Arguments
Applicant’s arguments, see pg. 7-8, filed 11/03/2022, with respect to the rejection(s) of claim(s) 1 and 9 under 35 U.S.C. 102 and 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Yamamoto (US 20020100680 A1).
Yamamoto teaches an adhesive layer connecting the target to the backing plate, wherein the backing plate has a coolant channel.
The previously cited references Ishihara, Oh, and Poole are cited to teach the detection of peeling of the target. It should be noted that there is no requirement for a response to detecting the peeling and therefore the claims only require that the detectors are configured to “detect” the peeling off, which could consist of a detector sensing a change in temperature/torque/current that necessarily results from the target peeling off of the backing plate.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK S OTT whose telephone number is (571)272-2415. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK S OTT/Examiner, Art Unit 1794                                                                                                                                                                                                        
/JENNIFER WECKER/Primary Examiner, Art Unit 1797